Exhibit 10.5

Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

FOURTH AMENDMENT TO

PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT

This FOURTH AMENDMENT TO PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT, dated
as of June 1, 2005, (this “Amendment”) is made and entered into as of May 19,
2006, by and among Federated Department Stores, Inc., a Delaware corporation
(“FDS”), FDS Bank, a federally-chartered stock savings bank (“FDS Bank”),
Federated Corporate Services, Inc., an Ohio corporation (as successor in
interest to Prime II Receivables Corporation, a Delaware corporation) (“Prime
II”), Macy’s Department Stores, Inc., an Ohio corporation and a wholly-owned
subsidiary of FDS (“Macy’s”), Bloomingdale’s, Inc., an Ohio corporation and a
wholly-owned subsidiary of FDS (“Bloomingdale’s”; and together with FDS, FDS
Bank, Prime II and Macy’s, each, an “FDS Company” and collectively, the “FDS
Companies”), and Citibank, N.A., a national banking association (the
“Purchaser”).

WHEREAS, FDS, FDS Bank, Prime II and Purchaser are parties to that certain
Purchase, Sale and Servicing Transfer Agreement dated as of June 1, 2005, as
amended by the letter agreement (the “First Amendment”) dated August 22, 2005
and further amended by the Second Amendment to the Purchase, Sale and Servicing
Transfer Agreement (the “Second Amendment”) dated as of October 24, 2005 and the
Third Amendment to the Purchase, Sale and Servicing Transfer Agreement (the
“Third Amendment”) dated as of May 1, 2006 (the “Purchase Agreement”);

WHEREAS, the parties hereto desire to permit the sale pursuant to the Purchase
Agreement of those May Assets and May Liabilities relating to May Accounts that
have been converted from May Co. credit Systems to FACS Group, Inc. credit
Systems prior to the Third Closing Date; and

WHEREAS, the parties hereto desire to amend the Purchase Agreement in accordance
with Section 13.4 of the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1. Defined Terms. Capitalized terms used without definition in this Amendment
have the meanings assigned to them in the Purchase Agreement.



--------------------------------------------------------------------------------

2. Amendment of Section 1.1.

(a) The definition of “May Accounts” is hereby amended by replacing the
definition in its entirety with the following:

“May Account” means a Credit Card Account owned by FDS or a Subsidiary of FDS
prior to the Third Closing and associated with a retail division of May Co. as
conducted as of the closing of May Merger (or a successor to such business as
conducted by FDS and its Subsidiaries following the May Merger) that exists as
of the Third Cut-Off Time, other than (i) any Employee Account, (ii) any Credit
Card Account that, as of the Third Cut-Off Time, has been (or should have been)
charged off in accordance with May Bank’s or the Sellers’ standard policies and
procedures as in effect on the date of this Agreement or (iii) any Commercial
Account owned by FDS Bank or one of its Affiliates.”

(b) The definition of “Second Cut-Off Time” is hereby amended by replacing the
word “Saturday” with the word “Sunday”.

(c) The definition of “Sellers” is hereby amended by replacing the definition in
its entirety with the following:

“Sellers” means the collective reference to FDS, FDS Bank and Prime II; provided
that with respect to the (i) Second Purchase and Assumption (and the obligations
and conditions to be satisfied in connection therewith) the “Sellers” shall mean
FDS and FDS Bank, (ii) the CM Purchase and Assumption (and the obligations and
conditions to be satisfied in connection therewith), the “Sellers” shall mean
FDS, FDS Bank, Filene’s Finance, Inc., Hecht’s Finance, Inc. and Famous-Barr
Finance, Inc. and (iii) the Third Purchase and Assumption (and the obligations
and conditions to be satisfied in connection therewith), the “Sellers” shall
mean FDS, FDS Bank, Marshall Field’s Finance, Inc., Robinsons-May Finance, Inc.
and Foley’s Finance, Inc.

(d) The definition of “Third Cut-Off Time” is hereby amended by replacing the
word “Saturday” with the word “Sunday”.

3. Amendment of Section 4.4(a). Section 4.4(a) of the Purchase Agreement is
hereby amended by replacing the words “of the Fiscal Month after the Fiscal
Month” with the words “of the calendar week after the calendar week”.

4. Amendment of Article XIII. Article XIII of the Purchase Agreement is hereby
amended by adding the following Section 13.13 at the end of Article XIII:

“Section 13.13. Converted May Accounts. The parties hereto agree to the terms
and conditions set forth in Schedule 13.13.”.

5. New Schedule 13.13. The Purchase Agreement is hereby amended by adding a new
Schedule 13.13 attached hereto.

 

2



--------------------------------------------------------------------------------

6. Capacity; Authorization; Validity.

(a) FDS hereby represents and warrants to the Purchaser as of the date hereof:

(i) Each FDS Company has all necessary corporate or similar power and authority
to (A) execute and enter into this Amendment and (B) perform the obligations
required of such FDS Company hereunder and the other documents, instruments and
agreements to be executed and delivered by such FDS Company pursuant hereto.

(ii) The execution and delivery by the FDS Companies of this Amendment and all
documents, instruments and agreements executed and delivered by the FDS
Companies pursuant hereto, and the consummation by the FDS Companies of the
transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Companies.

(iii) This Amendment (A) has been duly executed and delivered by the FDS
Companies, (B) constitutes the valid and legally binding obligation of the FDS
Companies, and (C) is enforceable against the FDS Companies in accordance with
its terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).

(b) The Purchaser hereby represents and warrants to the Sellers as of the date
hereof:

(i) The Purchaser has all necessary corporate or similar power and authority to
(A) execute and enter into this Amendment and (B) perform the obligations
required of it hereunder and the other documents, instruments and agreements to
be executed and delivered by the Purchaser pursuant hereto.

(ii) The execution and delivery by the Purchaser of this Amendment and all
documents, instruments and agreements executed and delivered by the Purchaser
pursuant hereto, and the consummation by the Purchaser of the transactions
specified herein, has been duly and validly authorized and approved by all
necessary corporate or similar actions of the Purchaser.

(iii) This Amendment (A) has been duly executed and delivered by the Purchaser,
(B) constitutes the valid and legally binding obligation of the Purchaser and
(C) is enforceable against the Purchaser in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, receivership or other laws
affecting the rights of creditors generally and by general equity principles
including those respecting the availability of specific performance).

7. Effect of Amendment. This Amendment is hereby incorporated into and made a
part of the Purchase Agreement. Except as amended by this Amendment, all terms
and provisions of the Purchase Agreement shall continue and remain in full force
and effect and binding upon the parties thereto.

 

3



--------------------------------------------------------------------------------

8. Binding Effect. This Amendment shall be binding in all respects and inure to
the benefit of the successors and permitted assigns of the parties hereto.

9. Governing Law. This Amendment and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts made to be performed within such State and applicable federal law.

10. Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the date first above written.

 

CITIBANK, N.A. By:   /s/ Steven J. Freiberg   Name:   Steven J. Freiberg  
Title:   FEDERATED DEPARTMENT STORES, INC. By:   /s/ Dennis J. Broderick   Name:
Dennis J. Broderick   Title: Senior Vice President, General Counsel and
Secretary FDS BANK By:   /s/ Susan R. Robinson   Name: Susan R. Robinson  
Title: Treasurer FEDERATED CORPORATE SERVICES, INC. By:   /s/ Bradley R. Mays  
Name:   Bradley R. Mays   Title: Vice President MACY’S DEPARTMENT STORES, INC.
By:   /s/ Bradley R. Mays   Name:   Bradley R. Mays   Title: Vice President
BLOOMINGDALES, INC. By:   /s/ Bradley R. Mays   Name:   Bradley R. Mays   Title:
Vice President



--------------------------------------------------------------------------------

Schedule 13.13

Converted May Accounts

Notwithstanding anything to contrary contained in the Purchase Agreement:

1. The closing (the “CM Closing”) of the purchase and sale of the Converted May
Assets (as defined in Exhibit A to this Schedule 13.13) and the assumption of
the Converted May Liabilities (as defined in Exhibit A to this Schedule 13.13)
(the “CM Purchase and Assumption”) shall take place on [date] (the “CM Closing
Date”). The closing of the purchase and sale of the other May Assets and the
other May Liabilities shall take place in accordance with the terms and
conditions of the Purchase Agreement applicable to the May Assets and the May
Liabilities and references to such terms (and to any assets and liabilities
comprising any portion of the May Assets and the May Liabilities) in the
Purchase Agreement shall be deemed to exclude the Converted May Assets acquired
and the Converted May Liabilities assumed at the CM Closing.

2. For the purposes of the CM Purchase and Assumption, all provisions of the
Purchase Agreement referring to the Third Purchase and Assumption, the May
Assets and the May Liabilities shall apply mutatis mutandis to the CM Purchase
and Assumption, the Converted May Assets and the Converted May Liabilities,
respectively, except all references to:

 

  (a) The “Estimated May Purchase Price” shall be deemed to be references to the
“Estimated CM Purchase Price” (as defined on Exhibit A to this Schedule 13.13);

 

  (b) the “Estimated Third Closing Statement” shall be deemed to be references
to the “Estimated CM Closing Statement” (as defined on Exhibit A to this
Schedule 13.13);

 

  (c) the “Final Third Closing Statement” shall be deemed to be references to
the “Final CM Closing Statement” (as defined on Exhibit A to this Schedule
13.13);

 

  (d) the “May Accounts” shall be deemed to be references to the “CM Accounts”
(as defined on Exhibit A to this Schedule 13.13);

 

  (e) the “May Account Assets” shall be deemed to be references to the “CM
Account Assets” (as defined below);

 

  (f) the “May Assets” shall be deemed to be references to the “Converted May
Assets”;

 

  (g) the “May Cardholder List” shall be deemed to be references to the “CM
Cardholder List” (as defined on Exhibit A to this Schedule 13.13);



--------------------------------------------------------------------------------

  (h) the “May Liabilities” shall be deemed to be references to the “Converted
May Liabilities”;

 

  (i) the “May Purchase Price” shall be deemed to be references to the “CM
Purchase Price” (as defined on Exhibit A to this Schedule 13.13);

 

  (j) the “Minimum May Allocation” shall be deemed to be references to the
“Minimum CM Allocation” (as defined below);

 

  (k) the “Third Closing” shall be deemed to be references to the “CM Closing”;

 

  (l) the “Third Closing Allocation” shall be deemed to be references to the “CM
Closing Allocation” (as defined below);

 

  (m) the “Third Closing Date” shall be deemed to be references to the “CM
Closing Date”;

 

  (n) the “Third Cut-Off Time” shall be deemed to be references to the “CM
Cut-Off Time” (as defined on Exhibit A to this Schedule 13.13);

 

  (o) the “Third Instrument of Assignment and Assumption” shall be deemed to be
references to the “CM Instrument of Assignment and Assumption” (as defined on
Exhibit A to this Schedule 13.13); and

 

  (p) the “Third Purchase and Assumption” shall be deemed to be references to
the “CM Purchase and Assumption” (as defined above).

All provisions of the Purchase Agreement referring to the Estimated May Purchase
Price, the Estimated Third Closing Statement, the May Cardholder List, the May
Purchase Price, the May Assets, the May Liabilities and the May Accounts shall
continue to apply thereto as set forth in the Purchase Agreement, but shall be
deemed to exclude the Converted May Assets and the Converted May Liabilities
(and any assets and liabilities comprising any portion of the Converted May
Assets and the Converted May Liabilities).

3. The Purchase Agreement is hereby amended by replacing Section 11.6(e) therof
in its entirety with the following:

Following the CM Closing Date, the Purchaser and the Sellers shall attempt to
agree on the allocation solely for Tax purposes of the CM Purchase Price, the
Converted May Liabilities, to the extent required, and any other relevant amount
among the Converted May Assets (the “CM Closing Allocation”). The CM Closing
Allocation shall comply with the requirements of Sections 338 and 1060 of the
Code and shall provide for an allocation of not less than the following amount
(the “Minimum CM Allocation”) to items (1), (4), (5), (6) and (7) of the
definition of “Converted May Assets” (such assets, collectively, the “CM Account
Assets”):

[redacted].



--------------------------------------------------------------------------------

If the parties cannot agree on the CM Closing Allocation within ninety (90) days
after the CM Closing Date, the CM Closing Allocation shall be determined by the
Accountant through the dispute resolution method described in Section 2.3(c);
provided that [redacted]. If the CM Purchase Price or the Converted May
Liabilities are adjusted, the parties shall revise the CM Closing Allocation on
a basis consistent with this Section 11.6(e) in order to reflect such
adjustment.

Following the Third Closing Date, the Purchaser and the Sellers shall attempt to
agree on the allocation solely for Tax purposes of the May Purchase Price, the
May Liabilities, to the extent required, and any other relevant amount among the
May Assets (the “Third Closing Allocation”). The Third Closing Allocation shall
comply with the requirements of Sections 338 and 1060 of the Code and shall
provide for an allocation of not less than the following amount (the “Minimum
May Allocation”) to items (1), (4), (5), (6) and (7) of the definition of “May
Assets” (such assets, collectively, the “May Account Assets”):

[redacted].

If the parties cannot agree on the Third Closing Allocation within ninety
(90) days after the Third Closing Date, the Third Closing Allocation shall be
determined by the Accountant through the dispute resolution method described in
Section 2.3(c); provided that [redacted]. Notwithstanding anything to the
contrary contained herein, the Purchaser and the Sellers shall use the Third
Closing Allocation, as finally determined pursuant to this Section 11.6(e), for
all Tax purposes, including the filing of IRS Form 8594 and all other Tax
Returns. If the May Purchase Price or the May Liabilities are adjusted, the
parties shall revise the Third Closing Allocation on a basis consistent with
this Section 11.6(e) in order to reflect such adjustment.

4. [redacted].

[End of Schedule]



--------------------------------------------------------------------------------

Exhibit A

to Schedule 13.13

Definitions

“CM Account” means a Credit Card Account owned by FDS or a Subsidiary of FDS
prior to the CM Closing and associated with a retail division of May Co. as
conducted as of the closing of May Merger (or a successor to such business as
conducted by FDS and its Subsidiaries following the May Merger) that (a) exists
as of the CM Cut-Off Time and (b) has been converted from May Co. credit Systems
to FACS Group, Inc. credit Systems, other than (i) any Employee Account,
(ii) any Credit Card Account that, as of the CM Cut-Off Time, has been (or
should have been) charged off in accordance with May Bank’s or the Sellers’
standard policies and procedures as in effect on the date of the Purchase
Agreement, (iii) any Credit Card Account bearing a Card Association designation
(it being understood that the Credit Card Accounts excluded pursuant to this
clause (iii) do not include private label Credit Card Accounts issued pursuant
to the same Credit Card) and (iv) any Commercial Account owned by FDS Bank or
one of its Affiliates. The CM Accounts are listed on Exhibit B to Schedule
13.13.

“CM Cardholder List” means a list, as of the CM Cut-Off Time, of the names,
addresses, telephone numbers and taxpayer identification numbers and social
security numbers of all Cardholders with respect to the CM Accounts as and to
the extent maintained by FDS or any of its Subsidiaries.

“CM Cut-Off Time” means 11:59 P.M. Eastern time on the Sunday immediately
preceding the CM Closing Date.

“CM Instrument of Assignment and Assumption” means the Instrument of Assignment
and Assumption in the form attached as Annex D to the Purchase Agreement, to be
entered into at the CM Closing.

“CM Purchase Price” means the purchase price payable in accordance with the
Final CM Closing Statement, as finally determined in accordance with Section 3.3
of the Purchase Agreement.

“Converted May Assets” means all right, title and interest of the Sellers in and
to the following assets, properties and rights:

 

  (1) the CM Accounts;

 

  (2) the Gross Receivables on the CM Accounts as of the CM Cut-Off Time;

 

  (3) all Interchange Fees relating to the CM Accounts and payable with respect
to transactions occurring after the CM Cut-Off Time;



--------------------------------------------------------------------------------

  (4) the applications for CM Accounts pending and solicitations for CM Accounts
outstanding (if any);

 

  (5) the Account Agreements for the CM Accounts;

 

  (6) the CM Cardholder List;

 

  (7) the portion of the Master File, as of the CM Cut-Off Time, applicable to
the CM Accounts;

 

  (8) the Books and Records that relate to the CM Accounts (if any);

 

  (9) all inventories and other goods and supplies in stock and used or held for
use by the Sellers and their Affiliates in connection with the CM Accounts,
including plastics, applications and periodic statements; and

 

  (10) all rights, claims, credits, causes of action or rights of set-off
against third parties relating principally to the assets listed in clauses
(1) through (9) above, in each case, arising upon or after the CM Closing.

“Converted May Liabilities” means the following Liabilities of the Sellers:

 

  (1) all Liabilities for Taxes relating to the Converted May Assets for any
period (or portion thereof, in the case of a Straddle Period) beginning after
the CM Closing Date;

 

  (2) from and after the CM Closing, all obligations to CM Account Cardholders
in their capacity as such or to perform under Account Agreements for the CM
Accounts, including payment of credit balances (excluding any such obligations
to the extent related to any breach or default by the Sellers or its Affiliates
prior to the CM Closing);

 

  (3) all fees, operating assessments and other charges relating to the CM
Accounts that are incurred or accrue on or after the CM Closing Date (including
fees, assessments and other charges of the Card Associations relating to the
Accounts, but excluding (except as otherwise expressly provided in the Purchase
Agreement) all obligations to the Card Associations arising out of or relating
to the consummation of the transactions contemplated by the Purchase Agreement
and the Ancillary Agreements);

 

  (4) all obligations of the Sellers to perform from and after the CM Closing
under the applicable by-laws, rules and regulations of the Card Associations
with respect to the CM Accounts; and

 

  (5) all Liabilities to the extent related to, associated with or arising out
of the Converted May Assets or the operation of the Business by the Purchaser or
its Affiliates with respect to the Converted May Assets, in each case from and
after the CM Closing.



--------------------------------------------------------------------------------

“Estimated CM Closing Statement” means a statement prepared by the Sellers,
substantially in the form of Schedule 1.1(b)(3) to the Purchase Agreement, or
such other Schedule as may be prepared pursuant to Section 6.16 of the Purchase
Agreement, in each case showing in reasonable detail the calculation of the
Estimated CM Purchase Price, based on data available as of the fifth Business
Day preceding the CM Cut-Off Time; provided that [redacted].

“Estimated CM Purchase Price” means the amount payable by the Purchaser on the
CM Closing Date in accordance with the Estimated CM Closing Statement or such
other amount payable pursuant to Section 6.16 of the Purchase Agreement.

“Final CM Closing Statement” means a statement prepared by FDS, substantially in
the form of Schedule 1.1(b)(3) to the Purchase Agreement, or such other
statement as may be prepared pursuant to Section 6.16 of the Purchase Agreement,
in each case, showing in reasonable detail FDS’s calculation of the CM Purchase
Price, based on the data available as of the CM Cut-Off Time; provided that
[redacted].



--------------------------------------------------------------------------------

Exhibit B

to Schedule 13.13

CM Accounts

The accounts associated with the following divisions of May Department Stores:

Filene’s

Strawbridge’s

Hecht’s

Kaufmann’s

L.S. Ayres

The Jones Store

Famous Barr

For the avoidance of doubt, the CM Accounts shall not include the accounts
associated with the following divisions of May Department Stores:

Robinson’s-May

Meier & Frank

Foley’s

Marshall Fields

Lord & Taylor

David’s Bridal